Citation Nr: 1423640	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-18 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for service-connected degenerative disc disease, thoracolumbar spine, status-post fusion and screw fixation, L4-S1 with scoliosis.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1977 to June 1980, and from December 1982 to January 2000, when he retired. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued the above Regional Office (RO) of the Department of Veterans Affairs (VA) that, in part, assigned an increased rating of 20 percent for the appellant's thoracolumbar spine disability and denied his claim for service connection for a right knee disorder.

In November 2011, a Board videoconference hearing was held between the Veteran at the RO and the Board in Washington, DC before the undersigned Veterans Law Judge (VLJ).  However, no transcript of the hearing was able to be generated due to equipment failure or other cause.  Therefore, the Veteran was offered another Board videoconference hearing before the undersigned.  See 38 C.F.R. § 20.717.  That hearing was conducted in January 2012, and the associated transcript is included in the claims file.

When this case was previously before the Board in March 2012, it was remanded for additional development.  It is now before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran's thoracolumbar spine disability results in forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

2.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran's right knee disorder is related to active duty or that it was proximately caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for degenerative disc disease, thoracolumbar spine, status-post fusion and screw fixation, L4-S1 with scoliosis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2013).

2.  A right knee disorder was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated, and was not incurred or aggravated as a result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in a September 2010 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and TRI-CARE medical records, and the transcript of the January 2012 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  In this regard, the development requested by the Board's remand has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board's March 2012 remand found that a June 2011 VA medical opinion was not adequate with respect to the Veteran's right knee.  Nevertheless, other VA examinations of the Veteran's spine and knee were conducted in June 2011 and April 2012.  The Board finds that these VA examinations are adequate.  They reflect a review of the Veteran's claims file, consider all of the pertinent evidence of record and the statements of the Veteran, and provide rationales for the opinions offered.  The examiners consider the Veteran's medical histories, including his lay reports of his symptomatology; describe the Veteran's disabilities in sufficient detail; and fully describe the functional effects caused by the Veteran's disabilities.  Stefl v. Nicholson, 21 Vet. App. 120  (2007).  Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Legal Analysis

With respect to the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Evaluation

The Veteran generally contends that his spine disability warrants a higher evaluation.  During his hearing, he asserted that he has constant spine pain, including pain on motion, and requires Percocet.  

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's spine disability is evaluated as intervertebral disc syndrome under Diagnostic Code 5243.  Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately, under an appropriate diagnostic code.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Incapacitating Episodes Formula provides that a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

Note (1) provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2) provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula, whichever method results in a higher evaluation for that segment.  Diagnostic Code 5243. 

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent.  The evidence does not show that the Veteran satisfies the criteria for an evaluation in excess of 20 percent under any applicable criteria.  

VA treatment records and records from Ireland Army Community Hospital fail to show that the Veteran's service-connected lumbar spine disability results in forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  See the General Rating Formula.  These records also fail to show that the Veteran's service-connected lumbar spine disability resulted in incapacitating episodes having a total duration of at least four weeks but less than six weeks.  See the Incapacitating Episodes Formula.

The VA examinations also fail to show entitlement to a higher evaluation.  The report of the June 2011 VA examination provides that the Veteran complained of pain and treated the back with rest and prevention.  He used Percocet for his knee once or twice a week which helped his back.  The Veteran had weekly flare-ups of one to two days' duration.  

On physical examination, the Veteran had flexion from zero to 40 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion.  There was no additional limitation after three repetitions of motion.  These findings do not satisfy the criteria for a higher evaluation.  See the General Rating Formula.  Sensory and reflex examinations were normal.  These findings do not satisfy the criteria for a higher evaluation.  See the Incapacitating Episodes Formula.

The report of the April 2012 VA examination provides that the Veteran had taken Percocet that morning.  He complained of flare-ups about once every two weeks that lasted a day or two and consisted of increased pain and decreased mobility and range of motion.  The examiner stated that the Veteran had no neurologic abnormalities or incapacitating episodes over the prior 12 months.  

The examiner stated that the Veteran removed his own shoes while sitting on a low exam table.  He bent all the way over  (forward flexion of spine) to untie them, then used his feet to take the shoes off.  The examiner explained and demonstrated to the Veteran the forward bending movement required to measure this range of motion (ROM).  The Veteran repeatedly, anxiously, stated that he could not move because it would hurt.  He stated that he had pain at the starting point (0 degrees) and would hurt too much to move  further.  The examiner explained to the Veteran that the remand had some specific language in it about documenting ROM and pain, and that as it stood he would have to just write that the Veteran was unable to move at all, as this was what the Veteran was indicating.  After that, the Veteran did attempt to do the requested ROM movements.  The examiner and the Veteran continued with the exam and did all required ROM measurements.  At the conclusion of the back exam the Veteran put his own shoes and socks back on without assistance.  While seated on a low exam table, he had to side bend to the right to pick up the shoes and socks off the floor.  He bent completely forward to tie both of his shoes.  He exhibited some pain behaviors such as grunting while doing this, but he appeared aware that the examiner was trying to observe him.  The Veteran demonstrated a much greater range of motion in dealing with his shoes before and after the exam than he did during the formal measurements.  For this reason the examiner stated that he did not believe the recorded measurements were an accurate measurement of the Veteran's actual ROM.  Full effort did not appear to be applied to the task of  demonstrating active ROM by the Veteran during the exam.  For this  reason, it was the examiner's opinion that the objective/numeric measurements of  ROM on this exam were not a valid representation of the Veteran's functional abilities/disability. 

In light of the examiner's opinion, the Board will not consider the range of motion findings from the April 2014 examination.  

In an April 2012 statement, the Veteran's neighbor of five years states that she had observed the Veteran's difficulty in walking and moving in even the simplest manner.  The Veteran had labored walking, with a serious list to the left.  He never stood up straight, appeared to be in pain all the time and moved slowly.  He appeared to be in a tremendous amount of pain whether sitting or standing.  

The Board is aware of the Veteran's complaints of pain, made during VA examinations and the hearing.  The Veteran's behavior during the April 2014 VA examination raises concerns as to his credibility.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, however, competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which lumbar spine disabilities are evaluated. 

Even putting aside any concerns regarding the Veteran's credibility, the observable symptoms that he and his witness describe simply do not satisfy the criteria for an evaluation in excess of 20 percent.  As noted above, there are no clinical findings congruent with a higher evaluation.

The Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected disability are contemplated in the current 20 percent evaluation.  The foregoing evidence simply does not show that pain, due to the service-connected disability, has caused functional loss warranting a higher evaluation under the General Rating Formula.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

Additionally, the record contains no indication that the rating criteria are inadequate to rate the Veteran's disability.  The discussion above reflects that the symptoms of the Veteran's spine disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the Veteran's spine disability results in pain and limitation of motion.  The General Rating Formula provides ratings based on limitation of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluations are adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

During the hearing, the Veteran stated that he was not currently working and that this was by choice, not due to service-connected disability.  Thus, the record does not raise a claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In sum, the preponderance of the evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 20 percent for his degenerative disc disease, thoracolumbar spine, status-post fusion and screw fixation, L4-S1 with scoliosis.  Thus, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Service Connection

The Veteran contends that during service he injured his right knee while climbing and jumping on and off tanks, as well as banging it against the inside of tanks, while serving as an armor crewman.  He also states that his right knee disability is due to his service-connected spine disability.  

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.  In such a case, compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen, supra. 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against service connection for a right knee disorder, to include as secondary to service-connected disability.  The evidence does not show that the Veteran's right knee disorder is related to active duty, or that it was proximately caused or aggravated by a service-connected disability.  

The Board observes that the April 2014 VA examination report, discussed in detail below, reveals that the Veteran does not have right knee arthritis.  Therefore, presumptive service connection for a right knee disability is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Turing to service connection on a direct or secondary basis, the Board observes that the Veteran's service treatment records reflect that he was seen in 1987 for right knee pain with swelling and redness.  He was diagnosed with pre-patellar bursitis.  A 1989 notation notes cellulitis, right knee, resolved.  At separation, the Veteran denied painful or swollen joints and there was no diagnosis of chronic bursitis.  

VA outpatient treatment records and treatment records from Ireland Army Community Hospital reflect complaints for right knee pain.  They do not link the pain to the Veteran's active duty, active duty cellulitis, or service-connected disability.  

The report of the April 2014 VA examination provides a diagnosis of knee strain and specifies that the Veteran did not have right knee arthritis.  The examiner reviewed the Veteran's service treatment records and post-service medical records.  The examiner noted that a November 1999 VA general medical examination found that the Veteran had full range of motion of the bilateral knees, with no weakness, tenderness or spasm.  His gait was normal.  VA treatment records from November 2001 to March 2012 were negative for the right knee. 

The examiner sated that it was LESS likely than not (LESS than a 50% probability) that any of the Veteran's claimed right knee pathology had its onset during his military service from December 1982 to January 2000 [the period of service during which the Veteran was an armor crewman].  The examiner explained that the Veteran's treatment for right knee cellulitis in service had NO clinical significance in relation to his current complaints and all imaging results.  Cellulitis was a SKIN infection and would not have affected the Veteran's knee joint.  If the SKIN infection had spread to the knee joint, it would have been noted in the hospital discharge summary, which it was not.  The Veteran was hospitalized for several days; this sort of close observation would have not allowed an infected joint to go unnoticed.  The cellulitis itself was acute and transitory and was noted in the record to have resolved.  The Veteran's imaging studies show no evidence of any problems that could even be remotely connected to his old skin infection.  

The examiner also explained that the Veteran's treatment for right knee bursitis in service had NO clinical significance in relation to his current complaints and all imaging results.  The Veteran's current condition was a knee strain of the medial collateral ligament.  This structure was on the SIDE of the knee.  The Veteran's prepatellar bursitis was in the MIDLINE of the leg, BELOW the knee cap.  If the Veteran continued to have a prepatellar problem from his time in service, the examination would show tenderness in the above described area, which it did not (the pain was on the SIDE).  The examiner further noted that a) the pre-patellar bursitis was acute and transitory, with no further mention of it anywhere for the next 12 years in service, and b) by the Veteran's own statement today, his current knee pain did not begin until 2005, five years after he left active service.  

The examiner acknowledged imaging findings of possible Osgood-Schlatter's Disease.  However, he stated that they were of NO clinical significance to the Veteran's lateral knee strain, as a) these two issues had no anatomic connection, with the Veteran's possible Osgood-Schlatter having findings on the midline tibial tubercle of the proximal shin bone, and b) the radiologist used the speculative term "possible" in his report; he wasn't convinced that Osgood-Schlatter Disease was actually what was going on.  In any case the "tiny fragment" of whatever cause was not in the right place to cause symptoms on the medial side of the joint.  

The examiner also stated that no portion of the Veteran's current claimed right knee pathology was causally or etiologically related to either of his service-connected disabilities (thoracolumbar spine, tinnitus), including by way of aggravation.  The examiner explained that the Veteran's functional losses due to his back condition, as described on the April 2014 VA examination, were not significant enough to cause, aggravate or otherwise be related to his claimed right  knee condition.  Otherwise, there was no anatomic/physiologic way to connect his thoracolumbar spine condition to his claimed right knee condition to show causality, relationship, or aggravation.  The examiner stated that there was no anatomic/physiologic way to connect the Veteran's tinnitus to his claimed knee condition to show causality, relationship, or aggravation.  

The Board finds that the April 2014 VA medical opinion constitutes probative evidence against the Veteran's claim.  It is based on a detailed and thorough review of the medical record.  The examiner explained his opinions by analyzing the Veteran's active duty and post-service medical history in terms of his medical expertise.  The examiner's specific references to the medical record and medical principles are particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds it significant that there is no medical evidence to the contrary of the April 2014 VA opinion.  In fact, the medical record is negative for any evidence linking the Veteran's right knee strain to his active duty or a service-connected disability.  

The Board acknowledges the assertions by the Veteran in support of this claim.  The Veteran is competent to testify as to his observable symptoms during and after active duty.  Layno, 6 Vet. App. at 469.  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

In this case, the assertions by the Veteran do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's current right knee disorder is related to active duty, or was proximately caused or aggravated by service-connected disability) could be the result of multiple etiologies and thus, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the assertions by the Veteran cannot constitute competent medical evidence in support of his claim.

As the preponderance of the evidence is against the claim for service connection for a right knee disorder, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.

ORDER

An evaluation in excess of 20 percent for service-connected degenerative disc disease, thoracolumbar spine, status-post fusion and screw fixation, L4-S1 with scoliosis is denied.

Service connection for a right knee disorder, to include as secondary to service-connected disability, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


